Citation Nr: 9900220	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  94-49 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder contusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis

INTRODUCTION

The veteran served on active duty from February 1991 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for residuals of a 
right shoulder contusion.  The Board remanded this issue in 
January 1997 for further development.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he injured his right shoulder in 
service when a TV stand fell on it, that he continues to 
suffer constant and throbbing pain, and that his right arm 
and shoulder have decreased in strength to the extent that he 
can no longer lift objects above his head.  He maintains that 
he ought to be service connected for this disability.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for residuals of a right shoulder 
contusion is well grounded.  


FINDING OF FACT

The claim for service connection for residuals of a right 
shoulder contusion is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for residuals of a 
right shoulder contusion.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1997).  The initial 
question which must be answered is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  To be well grounded, a 
claim must be plausible; that is, it must be one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § 5107(a).  Epps v. Gober, 126 F. 3d 
1464 (1997), adopting the definition in Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  A claim which is not well grounded 
precludes the Board from reaching the merits of a claim.  
Boeck v. Brown, 6 Vet. App.  14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1997).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

In considering whether this claim is well grounded, the Board 
notes initially that there is no evidence that the veteran 
has a current disability.  Following service, the veterans 
first VA disability evaluation examination in May 1993 did 
not reference any complaints of a right shoulder disability.  
Accordingly, the right shoulder was not specifically 
examined.  Physical examination did show that the veteran was 
alert, pleasant, and walked briskly without a limp.  He sat, 
stood, dressed, undressed, and got on and off the examining 
table with good coordination and no evidence of discomfort.  

Despite the veterans February 1995 hearing testimony that, 
ever since the injury to his shoulder in service, he had been 
complaining about constant and throbbing pain, loss of 
motion, and decreased strength and that he is on medication 
for pain and must wear a back brace modified with a sling 
over his right shoulder, as well as a TENS unit, VA 
examination has been unable to corroborate any claimed 
disability of the right shoulder.  

In April 1995, an orthopedic examiner noted complaints of 
pain and limitation of motion of the right shoulder.  
Examination revealed abduction at 110 degrees, forward 
flexion at 120 degrees, normal rotation, normal 
scapulohumeral rhythm to the range of motion allowed and no 
evidence of any rotator cuff weakness.  The impression was 
that the right shoulder did show restriction of motion, which 
could be secondary to the incident described as having 
occurred on active duty.  The examiner noted, however, that 
he believed that there was a large psychogenic element in 
this situation.

VA outpatient treatment reports make only passing reference 
to right shoulder pain, with no treatment provided.  January 
and March 1996 neurological consultations, although not 
specifically examining the right shoulder, revealed no 
neurological abnormalities.  

In June 1997, in response to a Board remand, the veteran was 
afforded a special orthopedic examination pertaining in 
particular to a possible right shoulder disability.  The 
examiner noted a chief complaint of limited motion of the 
right shoulder and pain over the entire back.  Examination of 
the right shoulder showed that he would abduct it to 60 
degrees and forward flex to 70 degrees, with a marked lag in 
the normal scapulohumeral rhythm.  This was considered 
definitely volitional, as when he was taking off and putting 
on his shirt and bending to take off and put on his shoes, 
there was normal scapulohumeral rhythm.  External rotation 
was 60 degrees, internal rotation 60 degrees of both 
shoulders.  This latter finding reinforced the examiners 
suspicion that there was no real restriction of motion of the 
right shoulder.  He commented that the veteran had a definite 
psychogenic overlay and his affect was not normal.  Although 
he did have restricted motion of his right shoulder when 
being examined, the shoulder appeared to have normal rhythm 
when used for other activities.  A large portion of the 
veterans overall symptoms were considered psychogenic.  

The above medical evidence, in particular, the most recent VA 
orthopedic examination, fails to show that the veteran 
currently has a right shoulder disability.  A valid claim 
cannot be established without proof of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Additionally, the veteran has not shown by competent medical 
evidence that a right shoulder contusion during service had 
resulted in chronic residuals.  Service medical records 
disclose that in October 1992 the veteran was seen in an 
emergency room with a complaint of trauma to his right arm 
and shoulder when he was opening a locker and a metal TV 
stand fell, hitting him on the right shoulder, upper arm, and 
hand.  He pointed out pain in the lateral side of his right 
shoulder.  Examination showed no bruises, no wound, and no 
deformity.  He had mildly-limited abduction of the shoulder 
and was neurovascularly intact.  An x-ray of the right 
shoulder was negative.  The assessment was contusion of the 
right shoulder.  His arm was put in a sling and he was given 
Motrin for pain.  The following day he reported for a follow-
up examination complaining of pain with motion of his right 
shoulder joint.  Tenderness and pain were noted, but no 
neurovascular changes.  The assessment was contused right 
shoulder with pain on motion.  He was to continue using a 
sling and was given light duty for five days.  Two days later 
he was seen again at an outpatient clinic for right shoulder 
pain.  Examination revealed tenderness over the anterior 
pectoral area.  The assessment was contusion of the right 
chest.  He was to be continued on light duty.  

As to inservice incurrence, it is indisputable that the 
veteran sustained a contusion of his right shoulder during 
service.  The symptoms appear to have been transitory, 
however, and any residuals of the injury appear to have 
resolved, as early post-service medical records do not refer 
to a right-shoulder disability.  Therefore, despite inservice 
incurrence, there is no medical evidence of continuity of 
symptomatology.  Without evidence of a present disorder, 
there can be no nexus element.  

Accordingly, service connection for residuals of a right 
shoulder contusion must be denied.  

The Board also considered the representatives argument that 
recent changes to VAs Adjudication Procedure Manual, M21-1 
have the substantive effect of requiring that VA assist the 
veteran in the development of his claim prior to making any 
prior decision, even if the claim is not well grounded.  
Assuming arguendo that the referenced changes to M21-1 were 
of such substantive quality that they have same force as a 
regulation, Cf. Fugere v. Derwinski, 1 Vet. App. 103 (1990), 
the Board notes that the controlling statute, 38 U.S.C.A. § 
5107, specifically requires that a claimant for VA benefits 
present a well-grounded claim.  The United States Court of 
Appeals for the Federal Circuit, in considering the statutory 
construction of 38 U.S.C.A. § 5107, has expressly held that 
the VAs duty to assist attaches only after a claimant 
submits a well-grounded claim.  It is the responsibility of 
the Board to determine whether a claim is well grounded.  
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en banc).  
Accordingly, it follows that the Board must require that the 
veteran fulfill his obligation of submitting a well-grounded 
claim before any duty to assist is triggered.

The RO has found the veterans claim not well grounded and, 
in its August 1998 supplemental statement of the case, has 
specifically addressed the question of well-groundedness, 
thus obviating any prejudice to the veteran from the omission 
of the well-grounded analysis.  Additionally, the Board views 
its discussion as sufficient to inform the veteran of the 
elements necessary to submit a well grounded claim for 
service connection for the claimed condition, and the reasons 
why his current claim is inadequate.  Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1996).  


ORDER

Service connection for residuals of a right shoulder 
contusion is denied.  



		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
